Exhibit 10.4

 

POST CLOSING AGREEMENT

THIS POST CLOSING AGREEMENT (this "Agreement”) is executed as of the 23rd day of
May, 2014, by and among LAKESIDE CROSSING LYNCHBURG, LLC, a Georgia limited
liability company(“Seller”) and IREIT Lynchburg Lakeside, L.L.C., a Delaware
limited liability company (“Buyer”).

RECITALS

A.Seller and Buyer entered into that certain Real Estate Sale Contract dated
October 4, 2014, as amended (the "Sale Contract") with regard to the property
described therein.

B.The purchase and sale transaction under the Sale Contract is to close on or
about May 23, 2014 (“Closing”).

C.As of the date of Closing, there remain certain obligations to be completed as
between Buyer and Seller, as set forth in this Agreement and if not for the
agreements of Seller described herein, Buyer would not close upon the
acquisition of the Property at this time.

 

NOW, THEREFORE, in consideration of the premises, the terms and conditions set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.               Seller and Buyer, as applicable, agree to use commercially
reasonable efforts to complete the items listed at Exhibit “A” (“Post Closing
Obligations”) within the time frame provided for each item, as applicable and
any detailed specific information instructions listed below the chart, see
corresponding item list and specific instructions and obligations of Seller.

2.               If any item listed at Exhibit “A” is not completed by Seller
and/or Buyer, as applicable, nor waived in writing by the other party within the
time period specified, then such other party shall have the right, without
further notice, to complete that item of Post Closing Obligations, and the
responsible party shall pay for or reimburse such performing party for its
reasonable costs in so completing the item.

3.               Except to the extent specifically provided in this Agreement,
the terms and provisions of the Sale Contract shall remain in full force and
effect. In the event of any inconsistency between the Sale Contract and this
Agreement, the terms of this Agreement shall control.

4.               The terms of this Post Closing Agreement shall survive the
Closing of the sale and purchase of the Property.

 

IN WITNESS WHEREOF, the parties have duly executed this Post Closing Agreement
on this 23rd day of May, 2014.

 

 

(Signatures on following page)

 

 

Signature page: Post Closing

 

 

 

Buyer:          

IREIT Lynchburg Lakeside, L.L.C.,

a Delaware limited liability company

          By:

Inland Real Estate Income Trust, Inc., a Maryland

corporation, its sole member

            By: /s/ Mary J. Pechous     Its: Assistant Secretary  

 

 

 

Seller:          

Lakeside Crossing Lynchburg, LLC,

a Georgia limited liability company, its Manager

            By: /s/ Stephen J. Collins     Name: Stephen J. Collins     Title:
Manager  

 

 

 

 

 

 

 

 

 

 

 

Exhibit “A”

Post Closing Obligations

ITEM BY: DUE: 1. Transfer warranties (Buildings A, B C, D (Panera), E and G to
name of Buyer Seller 60 days 2. Inspection Report items to be corrected by
Seller Seller

See section 15 (a)

of Agreement

3. Massage Envy and US Cellular roof leaks Seller One year 4. Fresh Market Floor
Defect and Indemnity Seller/Buyer 60 days

 

Item 1: WARRANTY TRANSFERS

 

Seller, at its sole cost and expense of Seller, agrees to (i) execute all
documents and pay all inspection, transfer fees and perform all work, if any,
necessary to transfer all warranties (including roof) for the Property in to the
name of the Buyer; and (ii) provide all transferred warranties written
confirmation to Buyer. Such obligations shall be completed no later than sixty
(60) days from the date of this Agreement.

Item 2: INSPECTION REPORT ITEMS TO BE COMPLETED BY SELLER

Seller, at its sole cost and expense, agrees to complete all repair items as
listed on the attached DuraSeal Report Exhibit “B. These repair items were
identified by Buyer’s inspection of the Property prior to the Closing date. The
provisions in paragraph 15 (a) of the Agreement still survive the Closing for
the respective time periods as set forth in the Agreement.

Item 3: MASSAGE ENVY AND US CELLULAR ROOF LEAK INDEMNITY

 

Roof Leaks: The Massage Envy and US Cellular tenant estoppels cites a Landlord
default due to a roof leak. Seller previously contacted L.F. Jennings Company to
resolve the issue and letters were issued confirming on May 1, 2014 no leaks
were present at either site. Notwithstanding the above, Seller agrees to perform
all roof repairs for roof defects that are claimed by the Tenant should Massage
Envy and/or US Cellular make such written claims or demands of Landlord. This
indemnity survives the Closing date until the repairs have been completed to
Buyer’s satisfaction as well as Massage Envy and US Cellular tenants. The
provisions in paragraph 15 (a) of the Agreement are applicable.

 

Item 4: FRESH MARKET (FLOOR DEFECT AND FLOOR INDEMNITY)

 

Floor Defect: Seller acknowledges that in the Fresh Market estoppel (see
attached Exhibit “C”), Fresh Market advised Seller they are currently exploring
the cause of a certain floor tile cracking within the leases premises. Seller’s
contractor has advised that the issue is related to the tile floor installation
and not the floor installation. The tile floor installation was performed by
Fresh Market’s flooring contractor. Notwithstanding the above, Seller agrees
that Seller will perform or cause to be performed all work at Seller’s sole cost
and expense to correct any such floor installation defect should Fresh Market
provide written notice to Buyer (as Landlord) of a floor defect or requested
repair within one year of the Closing date. Any such claim is also covered per
section 15 (a) of the Agreement.

